 



Second Amendment

to

Board of Directors Services Agreement

 

This Second Amendment to Board of Directors Services Agreement (this
“Amendment”) is entered into as of the latest date set forth below, between VBI
Vaccines Inc., a corporation organized under the laws of British Columbia,
Canada (the “Company”), parent of VBI Vaccines (Delaware) Inc. (f/k/a Paulson
Capital (Delaware) Corp. and VBI Vaccines Inc.), a Delaware corporation (“VBI
DE”) following VBI DE’s merger with a wholly owned subsidiary of the Company and
the Company’s subsequent name change, and Sam Chawla, an individual
(“Director”). All capitalized terms not otherwise defined herein shall have the
meaning set forth for such term in the Agreement (as hereinafter defined).

 

WHEREAS, the Company and Director entered into that certain Paulson Capital
(Delaware) Corp. Board of Directors Services Agreement, dated May 8, 2014, as
subsequently amended (the “Original Agreement”); and

 

WHEREAS, in accordance with this Amendment, the Company and Director have agreed
to amend the Original Agreement to provide appropriate provisions necessary for
a Canadian company.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Director hereby agree as follows:

 

1.       Section 1(b) of the Original Agreement are hereby deleted and replaced
in its entirety with the following paragraph:

 

(b)        Director understands that as a member of the Board of Directors he is
bound by a fiduciary duty and a duty of care to the Company. As such, Director
must act honestly and in good faith with a view to the best interests of the
Company and exercise the care, diligence and skill that a reasonably prudent
individual would exercise in comparable circumstances. Membership on the Board
of Directors shall require adherence to board member conduct policies adopted by
the Board of Directors and enforced equallyupon all directors.

 

2.        Section 12 of the Original Agreement are hereby deleted and replaced
in its entirety with the following paragraph:

 

12. Requirements of Director. During the term of Director’s services to the
Company hereunder, Director shall observe all applicable laws, rules and
regulations relating to independent directors of a public company as promulgated
from time to time, including acting in accordance with the Business Corporations
Act (British Columbia) (the “BCBCA”) as set out in Section 1(b) of this
Agreement, the regulations thereto, and the notice of articles and articles of
the Company.

 

3.       Except as otherwise provided in this Amendment, all of the terms,
covenants and conditions of the Original Agreement shall remain in full force
and effect.



 

4.       All references to the term “Agreement” in the Original Agreement shall
be deemed to refer to the Original Agreement, as modified by this Amendment.



 

1

   

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representative as of the date set forth below.

 

  THE COMPANY:   VBI Vaccines Inc.     Date: 10/25/16 By: /s/ Jeff Baxter  
Name: Jeff Baxter   Title: President and Chief Executive Officer

 

  DIRECTOR:     Date: October 16, 2016 /s/ Sam Chawla   Sam Chawla

 

2

   

 